Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites “from about 60 wt% to about 99.9 wt% water-soluble liquid binding agent based on the weight of the pelletized colorant, wherein the amounts of the pigment-protein complex and the water-soluble liquid binding agent are based on the combined weight of the pigment-protein complex and the water-soluble liquid binding agent. 
It is unclear if the amounts of the components are based on the pelletized colorant or the combined weight of the pigment-protein complex and the water-soluble liquid binding agent. It appears that the limitation shown in bold above should be deleted in order to be consistent with claim 21. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10905142. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. 
Regarding claim 21, claim 1 of the ‘142 patent recites
A pelletized colorant for a food product comprising a homogeneous mixture of: from about 0.1 wt % to about 40 wt % of a pigment-protein complex; and from about 60 wt % to about 99.9 wt % water-soluble liquid binding agent, the binding agent comprising one or more of simple sugar in liquid form, corn syrup, honey, mizuame, molasses, maple syrup, agave, fructo oligo saccharides, brown rice syrup, and invert syrup, the pelletized colorant having a rate of dissolution of less than 2 grams/minute in water having an initial temperature of from about 95° C. to about 100° C.
This language is the exact same as claim 21 of the instant application except that the instant application recites that the percentages are based on the combined weight of the pigment-protein complex and water-soluble liquid binding agent. However, since the ‘142 patent only requires a pigment protein complex and a water-soluble liquid binding agent, the percentages of pigment-protein complex and water-soluble liquid binding agent are the same when based on the entire pelletized colorant and when based on the combined weight of pigment-protein complex and water-soluble liquid binding agent. For example, if a prior art had a composition with only 40g pigment-protein complex and 60 g water-soluble liquid binding agent, the composition would comprise 40% pigment-protein complex and 60% water-soluble binding agent when based on the pelletized colorant and on the combined weight of the pigment-protein complex and the water-soluble binding agent. 
The remaining dependent claims 22-35 have the same limitations as claims 2-14 of the ‘142 patent.
Regarding claim 36, the ‘142 patent teaches(claim 19) 
A method of making a powdered gelatin composition comprising: mixing powdered gelatin with a pelletized colorant comprising: from about 0.1 wt % to about 40 wt % pigment-protein complex based on a weight of the pelletized colorant; and from about 60 wt % to about 99.9 wt % encapsulating agent based on the weight of the pelletized colorant, wherein the pelletized colorant has a rate of dissolution of less than 2 grams/minute in water having an initial temperature of from about 95° C. to about 100° C.
This language is the exact same as claim 36 of the instant application except that the instant application recites that the percentages are based on the combined weight of the pigment-protein complex and water-soluble liquid binding agent. However, since the ‘142 patent only requires a pigment protein complex and a water-soluble liquid binding agent , the percentages of pigment-protein complex and water-soluble liquid binding agent are the same when based on the entire pelletized colorant and when based on the combined weight of pigment-protein complex and water-soluble liquid binding agent. For example, if a prior art had a composition with only 40g pigment-protein complex and 60 g water-soluble liquid binding agent, the composition would comprise 40% pigment-protein complex and 60% water-soluble binding agent when based on the pelletized colorant and on the combined weight of the pigment-protein complex and the water-soluble binding agent. 
The remaining dependent claims 37-40 have the same limitations as claims 16-20 of the ‘142 patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791